1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                ***
4
      KEVIN JAMES LISLE,                             Case No. 2:03-cv-1006-MMD-CWH
5
                                       Petitioner,                     ORDER
6            v.
7
      WILLIAM GITTERE, et al.,
8
                                   Respondents.
9

10         In this capital habeas corpus action, Petitioner Kevin James Lisle filed a document,
11   pro se, on January 7, 2019 (ECF No. 321) and another on February 19, 2019 (ECF No.
12   327). Those documents have been filed under seal. On March 6, 2019, Respondents filed
13   a motion (ECF No. 334) requesting that Lisle’s two pro se filings be unsealed. The briefing
14   of that motion will proceed under LR 7-2(b).
15         Respondents also filed a motion (ECF No. 335) requesting leave of court to file
16   under seal two exhibits in support of their motion to unseal of Lisle’s pro se filings. The
17   Court will grant that motion to preserve the confidentiality of these matters pending the
18   resolution of Respondents’ motion to unseal the pro se filings.
19         It is therefore ordered that Respondents’ Motion for Leave to File Exhibits Under
20   Seal (ECF No. 335) is granted. The exhibits have been filed under seal (ECF No. 336).
21   The Clerk of the Court need take no further action in that regard.
22         DATED THIS 7th day of March 2019.
23
                                                      MIRANDA M. DU
24                                                    UNITED STATES DISTRICT JUDGE
25

26
27

28
